PER CURIAM.
Affirmed. See Boucher v. Novotny, 102 So.2d 132, 135 (Fla.1958)(when an individual seeks to challenge government action on the basis that the action fails to comply with existing law and seeks redress, either preventive or corrective, of an alleged municipal ordinance violation, the individual must prove special damages to himself differing in kind, as distinguished from damages differing in degree suffered by the community). See also School Bd. of Volusia County v. Clayton, 691 So.2d 1066 (Fla.1997); Clay v. Monroe County, 849 So.2d 363 (Fla. 3d DCA 2003), rev. denied, 870 So.2d 820 (Fla.2004)(Table); Cap’s-On-The-Water, Inc. v. St. Johns County, *23841 So.2d 507 (Fla. 5th DCA 2003); Metropolitan Dade County v. P.J. Birds, Inc., 654 So.2d 170 (Fla. 3d DCA 1995).